NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

TRISTAN HAMILTON, DOC #129942      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D16-1360
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 2, 2018.


Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Simone Lennon, of Simone Lennon, PA,
Clearwater, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.